Citation Nr: 1724659	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar affective disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to September 1991.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of this appeal the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted by the Agency of Original Jurisdiction (AOJ) and is no longer an issue before the Board.  


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran's authorized representative stating that the Veteran desired to withdraw his substantive appeal of his claim for entitlement to service connection for bipolar affective disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for bipolar affective disorder have been met.  38 U.S.C.A. 
§§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105 (a); 38 C.F.R. § 20.200.  The record shows that the Veteran filed a timely NOD in June 2011 to the rating decision that denied entitlement to service connection for bipolar affective disorder.  The Veteran perfected his appeal in August 2013.  

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Further review of the record shows that in a written statement received in May 2016, the Veteran's authorized representative informed the Board that the Veteran wished to withdraw all remaining appeals before the Board.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issue of entitlement to service connection for bipolar affective disorder.  Accordingly, the Board does not have jurisdiction to decide the appeal for this issue.


ORDER

The appeal of the issue of entitlement to service connection for bipolar affective disorder is dismissed.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


